Citation Nr: 0027813	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  98-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Service connection for arthritis of the right ankle due 
to sprain.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran had active service from August 1977 to June 1978.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied a compensable evaluation 
for the veteran's arthritis of the right ankle on the grounds 
that the claim was not well grounded and found that he failed 
to present new and material evidence necessary to reopen his 
claim of service connection for arthritis of the left ankle.

The file was transferred to the RO in Montgomery, Alabama as 
a result of a request from the veteran.  The undersigned 
Veterans Law Judge held a hearing at the RO in July 2000.  
The hearing was conducted under the authority of the Chairman 
of the Board.  A transcript of the hearing is on file.  
Additional evidence has been submitted with a waiver of RO 
consideration.  As such, the Board will proceed to enter a 
decision based on the evidence of record.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The appellant has submitted no medical evidence showing 
that any existing arthritis of the right ankle is related to 
service or to an in-service event.

3.  By a RO decision in October 1982, entitlement to service 
connection for arthritis of the left ankle was denied as not 
incurred in service and not aggravated by service.  The 
veteran was notified of this rating decision and did not 
appeal.  The October 1982 RO decision therefore represents 
the last final decision on the merits of the service 
connection for arthritis of the left ankle claim.

4.  The additional evidence submitted since the October 1982 
RO decision does not, when viewed with the other evidence on 
file, bear directly and substantially upon the specific 
matters under consideration, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
arthritis of the right ankle is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The October 1982 rating denying service connection for 
arthritis of the left ankle is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (1999).

3.  The evidence submitted subsequent to the RO's October 
1982 rating decision denying entitlement to service 
connection for arthritis of the left ankle is not new and 
material and the veteran's claim has not been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Arthritis of the right ankle.

A threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim with respect 
to the issue of service connection for arthritis of the right 
ankle.  A well-grounded claim is one which is plausible, 
meritorious on its own, or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that 
the appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that "unlike 
civil actions, the Department of Veterans Affairs (previously 
the Veterans Administration) (VA) benefits system requires 
more than an allegation; the claimant must submit supporting 
evidence."  Id., at 611.  If a well-grounded claim has not 
been presented, the appeal with respect to that issue must 
fail.  King v. Brown, 5 Vet. App. 19, 21 (1993) held that 
"evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion."

Recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim that is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam). 

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  A chronic disease listed in 38 C.F.R. § 3.309(a) 
will be considered to have been incurred in service if it is 
manifest to a degree of 10 percent or more one year following 
the date of separation from service even though there is no 
evidence of such disease during service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. § 3.307.  Arthritis is a disease 
subject to this presumptive service connection.  38 C.F.R. § 
3.309(a).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran has submitted records from his private health 
care provider dated in January 1995, which indicate that he 
has mild spur irregularities in the right ankle which suggest 
old injuries in this area.  Therefore, he satisfies the 
current disability requirement articulated by the Court in 
Caluza.  However, these records do not relate the veteran's 
disorder to his service, therefore he fails to provide a 
medical nexus between his current disorder and his military 
service.

The veteran alleges, and testified at his Board Hearing, that 
he has arthritis of the right ankle that is a result of an 
injury that he received during basic training.  While the 
Board has considered veteran's statements, they do not 
constitute competent evidence with respect to medical 
causation, diagnosis and treatment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).

The veteran's service medical records indicate that in August 
1977, he was seen for complaints of pain in both feet and his 
right knee.  The veteran's service medical records go on to 
report that he was treated in September 1977, for a twisted 
left ankle with edema.  He was seen again in February 1978, 
for a problem with his left great toenail and at this time, 
there was no mention of a complaint of a right ankle 
disorder.  Finally, the veteran's service medical records 
indicate that in April 1978, he was seen for a knee injury 
that resulted from a fall.  Although the veteran alleged that 
x-rays were taken of his right ankle during service, the 
veteran's service medical records fail to indicate that x-
rays were in fact taken of his right ankle.  Significantly, 
the remainder of veteran's service medical records, including 
an April 1978 service separation examination, did not reveal 
any complaints, findings or diagnoses pertaining to any ankle 
abnormality or residuals of an ankle injury.

Thus, given the lack of competent clinical evidence showing 
that veteran has any chronic right ankle abnormality or 
residuals of a right ankle injury related to service, the 
claim for service connection for arthritis of the right ankle 
is not well grounded.  The veteran has failed to demonstrate 
any in service injury to his right ankle that would cause 
arthritis.  Furthermore, the earliest evidence of arthritis 
of the right ankle that the veteran has presented is from 
1981, more than 3 years after his discharge from service.  
The claim is therefore denied.  38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Grivois v. Brown, 
6 Vet. App. 136 (1994).  See also, Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995).

II.  Whether New and Material Evidence Sufficient to reopen 
the claims for Service Connection for arthritis of the left 
ankle has been presented.

Unappealed rating decisions are final, with the exception 
that a claim may be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.  However, when a veteran seeks to reopen a claim based 
on new evidence, the Board must first determine whether the 
veteran has submitted new and material evidence.

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999).

Evidence received subsequent to the October 1982 Board 
decision, which determined that the veteran had not been 
submitted evidence of a nexus between any claimed ankle 
disorder and his in-service injury, is not sufficient to 
reopen the veteran's claim to entitlement to service 
connection for arthritis of the left ankle is not new and 
material.  Therefore, the veteran's claim for service 
connection for arthritis of the left ankle is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a) (1999); Evans v. Brown, 9 Vet. App. 273 
(1996); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Historically, the RO denied entitlement to service connection 
for arthritis of the left ankle by rating decision dated in 
October 1982, after reviewing the veteran's service medical 
records and a letter from the veteran's private physician.  
It was noted by the RO in the October 1982 rating decision 
that the veteran had been seen with a swollen left ankle 
during service with an assessment being twisted left ankle 
with edema.  Treatment consisted of ace wrap and hot soaks.  
The rating decision went on to report that the service 
medical records contained no subsequent complaints of a left 
ankle disorder and the veteran's exit exam was devoid of any 
complaints of a left ankle disorder.  

The RO noted in this rating decision that the next complaint 
of an ankle disorder did not occur until March 1982, when the 
veteran was treated by his private physician for a twisted 
ankle resulting from missing a step.  The RO considered the 
veteran's private physician's letter which found that the 
veteran had a sprained ankle and old traumatic arthritis and 
found that the veteran's in service left ankle injury was an 
acute and transitory condition which resolved leaving no 
identifiable residuals.  The veteran was notified of this 
determination and did not timely disagree therewith.  That 
rating became final and is the last decision on the issue on 
any basis.

In conjunction with his attempt to reopen this claim, the 
veteran has submitted additional medical evidence from his 
private health care provider dated in 1981 and 1982, as well 
as more current medical evidence from his private health care 
providers which confirm the veteran has evidence of a left 
ankle disorder as early as September 1981.  The Board finds 
that the veteran's claim cannot be reopened based on the 
newly submitted medical records.  While these records do 
confirm that the veteran had a very slight irregularity of 
the tibia taylor joint, which the veteran's private health 
care provider opines may be related to a previous injury, the 
record remains devoid of any credible evidence which links 
his current disorder to an in-service injury.  

Thus, although the medical records are new, they fail to show 
a diagnosis of, or treatment for arthritis of the left ankle 
that is related to service.  Because there is no evidence 
that the old injury which the veteran's private health care 
provider opined may be the cause of his left ankle arthritis 
occurred during service, the evidence does not bear directly 
and substantively on the matter of service connection for 
arthritis of the left ankle.  Again, there is no competent 
opinion that the veteran has arthritis of the left ankle that 
is related to service.  While the veteran has made that 
contention, it is noted that there is not now, nor has there 
ever been, supporting clinical or medical documentation to 
substantiate that claim.

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service, or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

After carefully reviewing the private treatment records, the 
Board concludes that the medical evidence is not sufficient 
to reopen the veteran's claim.  Significantly, there are no 
reports that the veteran continued to suffer from a left 
ankle disorder after his September 1977 in-service treatment 
for a twisted ankle with edema, until September 1981, when 
his private health care provider identified a slight 
irregularity of the tibia taylor joint in his left ankle.  
The Board notes that the veteran's arthritis of the left 
ankle was not clinically demonstrated within one year of 
service, therefore the presumption for chronic diseases 
promulgated by VA regulations is not applicable.  38 C.F.R. § 
3.309(a).  

Because there is no objective medical evidence indicating a 
connection between military service and subsequent diagnosed 
arthritis of the left ankle, the evidence is not new and 
material because it does not bear directly and substantively 
on the matter of service connection for arthritis of the left 
ankle. 


ORDER

Since veteran has not submitted evidence of well-grounded 
claim for entitlement to service connection for residuals of 
a right ankle injury, this claim is denied.

New and material evidence having not been submitted, the 
claim for entitlement to service connection for arthritis of 
the left ankle is not reopened and the benefits sought are 
denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

 

